27 F.3d 572
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Jimmie Robert ANTHONY, Appellant.
No. 94-1576EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 15, 1994.Filed:  June 21, 1994.

Before RICHARD S. ARNOLD, Chief Judge, FLOYD R. GIBSON, Senior Circuit Judge, and WOLLMAN, Circuit Judge.
PER CURIAM.


1
Jimmie Robert Anthony was convicted on his conditional plea of guilty to one count of possession of methamphetamine with intent to distribute it, in violation of 21 U.S.C. Sec. 841(a)(1).  This District Court1 sentenced Anthony to five years and ten months in prison, to be followed by three years' supervised release.  The Court also imposed a fine of $500 and a special assessment of $50.


2
Anthony appeals, claiming that the District Court erred in denying his motion to suppress certain evidence and statements.  He argues that the circumstances of the airport search to which he was subjected violated the Fourth Amendment.  In denying the motion to suppress, the District Court adopted a recommendation by a Magistrate Judge.2  Having now heard the oral argument, we hold that no error was committed.  Anthony suggests, among other things, that the Magistrate Judge erred in not explicitly stating whether he did or did not believe Anthony's testimony with respect to the timing of certain conduct by the arresting officers.  Anthony's version of the events differed from that of the officers.  It is true that the Magistrate Judge did not say in so many words that he believed the officers rather than Anthony, but he did recommend a finding of fact inconsistent with Anthony's testimony and consistent with the officers' testimony.  In our view, this is entirely sufficient to evince careful consideration of all of Anthony's contentions by the Magistrate Judge.  The findings are not clearly erroneous, and no error of law affecting substantial rights occurred.


3
We express our appreciation to appointed counsel for appellant for her diligent service.


4
Affirmed.


5
A true copy.

Attest:

6
CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.



1
 The Hon.  Carol E. Jackson, United States District Judge for the Eastern District of Missouri


2
 The Hon.  David D. Noce, United States Magistrate Judge for the Eastern District of Missouri